Citation Nr: 1430911	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  08-18 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for a low back strain.


REPRESENTATION

Veteran represented by:	Jeffrey J. Bunten, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and J. P.


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to June 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
The Veteran testified before the undersigned Acting Veterans Law Judge during a Board videoconference hearing in July 2009.  A transcript of that proceeding has been prepared and incorporated into the evidence of record.

In March 2010, the Board remanded the case for additional evidentiary development.  The case has since been returned to the Board for adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Board is cognizant of the fact that the Veteran's case has already been remanded once in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claim.

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The record indicates that the Veteran participated in a VA examination in November 2012, the results of which have been included in the claims file for review.  The examination report was not supported by sufficient rationale to render a determination in the Veteran's claim.  Therefore, the Board finds that the examination is inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that reexamination is necessary.  38 C.F.R. § 4.2 (2013).

The Board's duty to assist also includes obtaining any available and outstanding VA and private medical records.  Review of the record reveals that treatment records dated to 2009, from Dr. G., have been associated with the claims file.  As this claim must be remanded for a new VA examination, the RO should make all reasonable efforts to obtain any outstanding private treatment records from Dr. G. from August 2009 to the present, as well as any other relevant and outstanding private treatment records.  38 C.F.R. § 3.159(c)(2) (2013). 

Accordingly, the case is REMANDED for the following actions:

1.  The RO is requested to obtain and associate any outstanding VA medical treatment records associated with the Veteran's treatment for his low back.  Any response should be memorialized in the Veteran's claims file.

2.  The RO is requested to make all reasonable efforts to contact the Veteran to request any additional private treatment records associated with the treatment of his low back.  Specifically, the Veteran should be asked whether there are any outstanding treatment records from Dr. G., dated from August 2009 to the present.  Any response received in association with these requests should be memorialized in the Veteran's claims file.

3.  Thereafter, the Veteran should be scheduled for a VA spine examination, to be conducted by an appropriate medical professional.  The VA examiner is requested to determine the current severity of the Veteran's service-connected low back disability.  Any necessary testing should also be accomplished and associated with the VA examination report.

4.  Thereafter, the RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this REMAND and if not, implement corrective procedures.  See Stegall v. Stegall v. West, 11 Vet. App. 268, 271 (1998).
 
5.  Once the above actions have been completed, the AMC should readjudicate the Veteran's claim.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

